DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16, and 21, each recites the limitation "the reaction device of claim 0".  There is insufficient antecedent basis for this limitation in the claims. Examiner examines claims 11-16 and 21 as if they depends directly on Claim 1. Claims 17 and 18 directly depend on Claim 16. Claim 20 directly depends on Claim 19. Claim 22 directly depends on Claim 21.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9-10, and 13-14 of U.S. Patent No. 11,247,188 in view of Williams et al. (US 2009/0229798 A1). The claims 1, 4, 7, 9-10, and 13-14 of the U.S. Patent No. 11,247,188 discloses all the limitations of the present Claims 1-5 and 9-22 except for the grate structure comprising a three-dimensional lattice. Williams et al. reference discloses a similar reaction/heat exchanging device comprising a heat exchanger is at least partly on a surface of the first wall that faces away from the interior and/or on the stirring mechanism (Figure 2, numeral 210 – heat source on the surface of the first wall and Figure 11B, numeral 1120 – coolant inside the blades and Paragraph [0012] – first heat source in thermal communication with the perimeter wall), the heat exchanger including at least two layers each of which has a grate structure (Figures 11A and 11B and Paragraphs [0097]-[0100]– a squirrel-cage-type heat transfer system the plate or housing 1210 may be formed as a single structure or may include a plurality of interconnected structures, baffles, walls, and/or strengthening elements) wherein the heat source (same as claimed grate structure) may have any desired cross-sectional shape such as, for example, a circular, oval, square, or rectangular cross-section (Paragraph [0060]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat transfer medium with a grate structure as taught by Williams et al., since Williams et al.  states at Paragraphs [0002] and [0007] that such a modification would transfer heat between a heat source and minimize the creation of entropy during the fluid flow process.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 2009/0229798 A1).
Regarding Claim 1, Williams et al. reference discloses a reaction device comprising:
a first wall that defines an interior, said first wall having a first side and a second side (Figure 2, numeral 240 and Figure 11B, numeral 1150 – housing), said first side facing the interior and said interior being configured to accommodate a stirring mechanism (Figures 11A and 11B, rotor); and
a heat exchanger being arranged at least partly on the second side of said first wall (Figure 2, numeral 210 – heat source on the surface of the first wall and Figure 11B, numeral 1120 – coolant inside the blades and Paragraph [0012] – first heat source in thermal communication with the perimeter wall);
wherein the heat exchanger comprises a grate structure for transferring heat from a heating fluid to the reaction chamber, the grate structure comprising a three- dimensional lattice (Abstract and Paragraph [0060]).
Regarding Claim 2, Williams et al. reference discloses the reaction device of claim 1, wherein the grate structure is adapted to be flowed through by the heating fluid (Paragraph [0061] and Figure 2, numeral 210- heat source and Figures 10, 11A and 11B).
Regarding Claim 3, Williams et al. reference discloses the reaction device of claim 2, wherein the grate structure is adapted to conduct heat from the heating fluid to the first wall(Paragraph [0013]).
Regarding Claim 4, Williams et al. reference discloses the reaction device of claim 2, wherein the grate structure is adapted to allow a laminar flow of a gaseous heating fluid is conveyed (Paragraph [0013]).
Regarding Claim 14, Williams et al. reference discloses the reaction device of claim 1, wherein the three-dimensional lattice comprises any of a metal, a metal alloy, a sintered metal compound, a ceramic, copper, iron, stainless steel, aluminum oxide, or silicon carbide (Paragraph [0056] – metals).
Regarding Claim 17, Williams et al. reference discloses the reaction device of claim 16, wherein the grate structure is disposed within the channel (Figure 2, numeral 230).
Regarding Claim 18, Williams et al. reference discloses the reaction device of claim 16, wherein the grate structure is configured to conduct heat from the second wall to the interior (Figure 2, numeral 210 – second wall 120 – interior).
Regarding Claim 19, Williams et al. reference discloses the reaction device of claim 1, wherein said interior accommodates a stirring mechanism and the heat exchanger is disposed at least partly in the stirring mechanism (Figure 2, numeral 210 – heat source on the surface of the first wall and Figure 11B, numeral 1120 – coolant inside the blades and Paragraph [0012] – first heat source in thermal communication with the perimeter wall).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2009/0229798 A1) in view of Hong et al. (US Patent No. 7,041,260 B1).
Regarding Claim 14, Williams et al. references disclose the reaction device according to claim 1 except for the heat exchanger includes a catalyst. Hong et al. reference discloses an integrated compact heat exchanger and thermal treatment unit wherein in the catalytic treatment zone comprises a portion of each individual plate of the heat exchanger on which a catalyst has been applied (Abstract and Figures 1 and 2, Column 8, Lines 38-49 and Column 24, Lines 14-25). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to applied catalyst to the heat exchanger as taught by Hong et al., since Hong et al. states at Column 24, Lines 14-25 that such a modification would reduce the amount of thermal energy required.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY-TRAM NGUYEN whose telephone number is (571)270-3167. The examiner can normally be reached M-W, 7:00am - 3pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY TRAM NGUYEN/              Examiner, Art Unit 1774